Exhibit 10.1 Employment Agreement of David H. Odorizzi


HUNT GLOBAL RESOURCES INC.
 
EMPLOYMENT AGREEMENT
 
THIS  EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Hunt Global
Resources, Inc., a Colorado corporation (“Company”), and David H. Odorizzi
(“Executive”).
 
WHEREAS, Company is desirous of employing Executive in an executive capacity on
the terms and conditions, and for the consideration, hereinafter set forth, and
Executive is desirous of becoming employed by the Company on such terms and
conditions and for such consideration;
 
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:
 
ARTICLE 1 : EMPLOYMENT AND DUTIES
 
1.1 Employment: This employment agreement shall continue for the period of time
set forth in Article 2 of this Agreement. The Effective Date of this Agreement
shall be April  1, 2012.
 
1.2 Positions: From and after the Employment Date, Company shall employ
Executive in the positions of Chief Financial Officer. The Executive currently
will serve as a consultant to the Company for the period March 1, 2012 until
March 31, 2012.
 
1.3 Duties and Services: Executive agrees to serve in the positions referred to
in paragraph 1.2 and to perform diligently and to the best of his abilities the
duties and services appertaining to such offices, as well as such additional
duties and services appropriate to such offices which the parties mutually may
agree upon from time to time. Executive’s employment shall also be subject to
the policies maintained and established by Company that are of general
applicability to Company’s executive employees, as such policies may be amended
from time to time.
 
1.4 Duty of Loyalty: Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty to act at all times in the best interests of Company.
In keeping with such duty, Executive shall make full disclosure to Company of
all business opportunities pertaining to Company’s business and shall not
appropriate for Executive’s own benefit business opportunities concerning
Company’s business.
 
ARTICLE 2 : TERM AND TERMINATION OF EMPLOYMENT
 
2.1  Term: Unless sooner terminated pursuant to other provisions hereof, Company
agrees to continue the employment of the Executive until  the second anniversary
of the of date of his employment as Chief Financial Officer; provided, however
on any subsequent  two year anniversary  upon which this Agreement would
otherwise expire, if this Agreement has not been terminated pursuant to
paragraph 2.2 or 2.3, then said term of employment shall automatically be
extended for an additional one-year period. Company’s Right to Terminate.
Notwithstanding the provisions of paragraph 2.1, Company shall have the right to
terminate Executive’s employment under this Agreement at any time for any of the
following reasons:
 
(i) upon Executive’s death;
 
 
 

--------------------------------------------------------------------------------

 
(ii) upon Executive’s becoming incapacitated by accident, sickness, or other
circumstances which, in the opinion of a physician reasonably selected by
Company which selection is reasonably agreed to by Executive, renders him
mentally or physically incapable of performing the duties and services required
of him hereunder;
 
(iii) for “Cause,” which shall mean Executive (A) has engaged in gross
negligence or willful misconduct in the performance of the duties required of
him hereunder, (B) has willfully refused without proper legal reason to perform
the duties and responsibilities required of him hereunder, (C) has materially
breached any material provision of this Agreement or any material corporate
policy maintained and established by Company that is of general applicability to
Company’s executive employees, (D) has willfully engaged in conduct that he
knows or should know is materially injurious to Company or any of its
affiliates, (E) has been convicted of a crime involving any felony, or (F) has
engaged in any act of serious dishonesty which adversely affects, or reasonably
could in the future adversely affect, the value, reliability, or performance of
Executive in a material manner; provided, however, that Executive’s employment
may be terminated for Cause only if such termination is approved by at least a
majority of the members of the Board of Directors (excluding Executive) after
Executive has been given written notice by Company of the specific reason for
such termination and a reasonable opportunity for Executive, together with his
counsel, to be heard before the Board of Directors;
 
(iv)  for any other reason whatsoever, in the sole discretion of the Board of
Directors.
 
Members of the Board of Directors may participate in any hearing that is
required pursuant to paragraph 2.2(iii) by means of conference telephone or
similar communications equipment by means of which all persons participating in
the hearing can hear and speak to each other.
 
2.2 Executive’s Right to Terminate. Notwithstanding the provisions of paragraph
2.1, Executive shall have the right to terminate his employment under this
Agreement for any of the following reasons:
 
(i)  for “Good Reason,” which shall mean, within 60 days of and in connection
with or based upon (A) a material breach by Company of any material provision of
this Agreement (provided, however, that a reduction in Executive’s annual base
salary that is consistent with reductions taken generally by other executives of
Company shall not be considered a material breach of a material provision of
this Agreement), (B) a material diminution in the nature or scope of Executive’s
duties and responsibilities, (C) the assignment to Executive of duties and
responsibilities that are materially inconsistent with the positions referred to
in paragraph 1.2 and that result in a material negative change to
Executive,  (D) any material change in the geographic location at which
Executive must perform services, (E) Executive not being offered the same
position of the “resulting entity” (as defined in paragraph 4.1) in connection
with a Change in Control or (F) a material diminution in the Executive Specific
Benefits (as defined in paragraph 3.3(iii)) that results in a material negative
change to Executive. Prior to Executive’s termination for Good Reason, Executive
must give written notice to Company of the reason for his termination and the
reason must remain uncorrected for 30 days following such written notice; or
 
 
 

--------------------------------------------------------------------------------

 
(ii) at any time for any other reason whatsoever, in the sole discretion of
Executive.
 
2.3 Notice of Termination:  If Company desires to terminate Executive’s
employment hereunder at any time prior to expiration of the term of employment
as provided in paragraph 2.1, it shall do so by giving written notice to
Executive that it has elected to terminate Executive’s employment hereunder and
stating the effective date and reason for such termination, provided that no
such action shall alter or amend any other provisions hereof or rights arising
hereunder. If Executive desires to terminate his employment hereunder at any
time prior to expiration of the term of employment as provided in paragraph 2.1,
he shall do so by giving a 30-day written notice to the Company that he has
elected to terminate his employment hereunder and stating the effective date and
reason for such termination, provided that no such action shall alter or amend
any other provisions hereof or rights arising hereunder.
 
2.4 Separation from Service: For all purposes of this Agreement, Executive shall
be considered to have terminated employment with the Company when Executive
incurs a “separation from service” with the Company within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable administrative guidance issued there under.
 
ARTICLE 3 : COMPENSATION AND BENEFITS
 
3.1 Base Salary: During the period of this Agreement, Executive shall receive a
minimum annual base salary of $240,000. Executive’s annual base salary shall be
reviewed by the Board of Directors (or a committee thereof) on an annual basis,
and, in the sole discretion of the Board of Directors (or such committee), such
annual base salary may be increased, but not decreased (except for a decrease
that is consistent with reductions taken generally by other executives of
Company), effective as of any date determined by the Board of Directors.
Executive’s annual base salary shall be paid in equal installments in accordance
with Company’s standard policy regarding payment of compensation to executives
but no less frequently than monthly. During the period when the Executive will
be serving as a consultant, Executive will receive $20,000 per month as
compensation.
 
3.2 Bonuses: Executive shall be eligible to participate in Company’s annual cash
incentive plan as approved from time to time by the Board of Directors in
amounts to be determined by the Board of Directors based upon criteria
established by the Board of Directors (or such committee, if any). It is the
intent of the parties that a target annual bonus of 100% of base salary shall be
set but each annual award shall be at the discretion of the Board of Directors.
 
 
 

--------------------------------------------------------------------------------

 
3.3 Other Perquisites: During his employment hereunder, Executive shall be
afforded the following benefits as incidences of his employment:
 
(i) Business and Entertainment Expenses - Subject to Company’s standard policies
and procedures with respect to expense reimbursement as applied to its executive
employees generally, Company shall reimburse Executive for, or pay on behalf of
Executive, reasonable and appropriate expenses incurred by Executive for
business related purposes, including dues and fees to industry and professional
organizations and costs of entertainment and business development.
 
(ii) Vacation — During his employment hereunder, Executive shall be entitled to
four weeks of paid vacation each calendar year (or such greater amount of
vacation as provided to executives of Company generally) and to all holidays
provided to executives of Company generally; provided, however, that for the
period beginning on the Effective Date and ending on the last day of the
calendar year in which the Effective Date occurs, Executive shall be entitled to
four weeks of paid vacation (or such greater amount of vacation as provided to
executives of Company generally) reduced by the number of vacation days that
Executive has already used during such calendar year and prior to the Effective
Date.
 
(iii) Other Company Benefits — Executive and, to the extent applicable,
Executive’s spouse, dependents and beneficiaries, shall be allowed to
participate in all benefits, plans and programs, including improvements or
modifications of the same, which are now, or may hereafter be, available to
other executive employees of Company. Such benefits, plans and programs shall
include, without limitation, any profit sharing plan, thrift plan, health
insurance or health care plan, life insurance, disability insurance, pension
plan, supplemental retirement plan, vacation and sick leave plan, and the like
which may be maintained by Company. Company shall not, however, by reason of
this paragraph be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing, any such benefit plan or program, so long as such
changes are similarly applicable to executive employees generally.
Notwithstanding the foregoing sentence, if Company provides Executive with any
specific benefits, plans or programs (other than any compensation or benefits
provided to Executive under paragraphs 3.1, 3.2, 3.3(i) and 3.3(ii) above) that
are not provided to any other employees of Company (collectively, the “Executive
Specific Benefits”), a material diminution in the Executive Specific Benefits
shall constitute “Good Reason” under Section 2.3(i). For purposes of the
preceding sentence and paragraph 2.3(i), a material diminution in the Executive
Specific Benefits shall only occur if at any time prior to the expiration of the
term provided in paragraph 2.1, the diminution in the Executive Specific
Benefits results in both: (A) at least a 35% reduction in the total value to
Executive of the Executive Specific Benefits and (B) at least a 35% reduction in
the total cost to Company to provide Executive with the Executive Specific
Benefits.
 
(iv) Stock Based Compensation: The Company agrees in order to incent the
Executive to accept the position as Chief Financial Officer of the Company, and
to devote full time to such responsibilities to grant a stock award to the
Executive in the amounts and subject to the terms as follows:
 
a)  
The Amount of the Award: The Executive shall be granted an award of Restricted
Common Stock of the Company, in the amount of 2,000,000 shares.

 
 
 

--------------------------------------------------------------------------------

 
b)  
Vesting:  The Vesting Schedule for such shares shall be 666,667 shares on
January 1,  2013; 666,667 shares on January 1, 2014 and 666,666 shares on
January 1, 2015.

 
c)  
 All awards of Restricted Common Stock listed above in 3.3 (iv) a) and b) above
will be adjusted for any type of stock split.

 
ARTICLE 4 : EFFECT OF TERMINATION AND CHANGE IN CONTROL ON COMPENSATION;
ADDITIONAL PAYMENTS
 
4.1  Defined Terms: For purposes of this Article 4, the following terms shall
have the meanings indicated:
 
“Change in Control” means (i) a merger of Company with another entity, a
consolidation involving Company, or the sale of all or substantially all of the
assets of Company to another entity if, in any such case, (A) the holders of
equity securities of Company immediately prior to such transaction or event do
not beneficially own immediately after such transaction or event equity
securities of the resulting entity entitled to 50% or more of the votes then
eligible to be cast in the election of directors generally (or comparable
governing body) of the resulting entity in substantially the same proportions
that they owned the equity securities of Company immediately prior to such
transaction or event or (B) the persons who were members of the Board of
Directors immediately prior to such transaction or event shall not constitute at
least a majority of the board of directors of the resulting entity immediately
after such transaction or event, (ii) the dissolution or liquidation of Company,
(iii) when any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), acquires or gains ownership or control (including, without limitation,
power to vote) of more than 50% of the combined voting power of the outstanding
securities of, (A) if Company has not engaged in a merger or consolidation,
Company, or (B) if Company has engaged in a merger or consolidation, the
resulting entity, or (iv) as a result of or in connection with a contested
election of directors, the persons who were members of the Board of Directors
immediately before such election shall cease to constitute a majority of the
Board of Directors. For purposes of the preceding sentence, (1) “resulting
entity” in the context of a transaction or event that is a merger, consolidation
or sale of all or substantially all assets shall mean the surviving entity (or
acquiring entity in the case of an asset sale) unless the surviving entity (or
acquiring entity in the case of an asset sale) is a subsidiary of another entity
and the holders of common stock of Company receive capital stock of such other
entity in such transaction or event, in which event the resulting entity shall
be such other entity, and (2) subsequent to the consummation of a merger or
consolidation that does not constitute a Change in Control, the term “Company”
shall refer to the resulting entity and the term “Board of Directors” shall
refer to the board of directors (or comparable governing body) of the resulting
entity.
 
 “Change in Control Benefits” means (i) a lump sum cash payment equal to the sum
of: (A)  2 times the annual base salary; (B)  2 times the higher of (1)
Executive’s highest annual bonus paid during the three most recent fiscal years
or (2) Executive’s Target Bonus (deemed to be 100% of base salary for this
purpose) for the fiscal year in which Executive’s date of termination occurs,
and (C) any bonus that Executive has earned and accrued as of the date of
termination of Executive’s employment which relates to periods that have ended
on or before such date and which have not yet been paid to Executive by Company;
(ii) all of the outstanding stock options, restricted stock awards and other
equity based awards granted by Company to Executive shall become fully vested
and immediately exercisable in full on the date of termination of Executive’s
employment; (iii) if such Change in Control occurs within a twelve month period
of the date of this contract an additional $500,000 lump sum payment. (iv)
Health Coverage for Executive a period of 24 months following a Change in
Control.
 
 
 

--------------------------------------------------------------------------------

 
“Health Coverage” means that if Executive elects to continue coverage for
himself or his eligible dependents under Company’s group health plans pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), then during the required period of COBRA continuation coverage with
respect to Executive’s termination of employment from Company (but no more than
eighteen months) (the “COBRA Period”), Company shall promptly reimburse
Executive on a monthly basis for the difference between the amount Executive
pays to effect and continue such coverage and the employee contribution amount
that active senior executive employees pay for the same or similar coverage
under Company’s group health plans. Further, if Executive has continued his
COBRA coverage throughout the COBRA Period, then, for the thirty-six-month
period beginning on the day immediately following the last day of the COBRA
Period (the “Extended Coverage Period”), Company shall provide Executive (and
his eligible dependents) with health benefits substantially similar to those
provided under its group health plans for active employees for the remainder of
the Extended Coverage Period at a cost to Executive that is no greater than the
cost of COBRA coverage; provided, however, that such health benefits shall be
provided to Executive through an arrangement that satisfies the requirements of
sections 105 and 106 of the Code such that the benefits or reimbursements under
such arrangement are not includible in Executive’s income. Notwithstanding the
preceding provisions of this paragraph, Company’s obligation to reimburse
Executive during the COBRA Period and to provide health benefits to Executive
during the Extended Coverage Period shall immediately end if and to the extent
Executive becomes eligible to receive health plan coverage from a subsequent
employer (with Executive being obligated hereunder to promptly report such
eligibility to Company). “Termination Benefits” means (i) a lump sum cash
payment equal to the sum of: (A)  2 times the Executive’s annual base salary (2)
Executive’s Target Bonus (deemed to be 100% of base salary for this purpose) for
the fiscal year in which Executive’s date of termination occurs, and (C) any
bonus that Executive has earned and accrued as of the date of termination of
Executive’s employment which relates to periods that have ended on or before
such date and which have not yet been paid to Executive by Company; (iii) ) all
of the outstanding stock options, restricted stock awards and other equity based
awards granted by Company to Executive shall become fully vested and immediately
exercisable in full on the date of termination of Executive’s employment (iv) a
lump sum payment of $1,000,000 if such termination occurs within a twelve month
period following the date of this contract and (v) Health Coverage.
 
4.2 Termination By Expiration: If Executive’s employment hereunder shall
terminate upon expiration of the term provided in Article 2 hereof because
either party has provided the notice contemplated in such paragraph, then all
compensation and all benefits to Executive hereunder shall continue to be
provided until the expiration of such term and such compensation and benefits
shall terminate contemporaneously with termination of his employment.
 
 
 

--------------------------------------------------------------------------------

 
4.3 Termination By Company: If Executive’s employment hereunder shall be
terminated by Company prior to expiration of the term provided in paragraph 2.1,
then, upon such termination, regardless of the reason therefore, all
compensation and benefits to Executive hereunder shall terminate
contemporaneously with the termination of such employment; provided, however,
that, subject to paragraph 4.8 below, if such termination shall be for any
reason other than those encompassed by paragraph 2.1(i), 2.1(ii), 2.1(iii) the
Company shall provide Executive with the Termination Benefits, except that if
Executive is entitled to the Change in Control Benefits pursuant to paragraph
4.5 as a result of such termination, then Executive will not receive the
Termination Benefits provided by Company under this paragraph. All lump sum cash
payments due to Executive pursuant to the preceding sentence shall be paid to
Executive within five business days of the date Executive’s release pursuant to
paragraph 4.8 becomes irrevocable.
 
4.4 Termination By Executive: If Executive’s employment hereunder shall be
terminated by Executive prior to expiration of the term provided in paragraph
2.1, then, upon such termination, regardless of the reason therefore, all
compensation and benefits to Executive hereunder shall terminate
contemporaneously with the termination of such employment provided, however,
that, subject to paragraph 4.8 below, if such termination occurs for Good
Reason, then Company shall provide Executive with the Termination Benefits,
except that if Executive is entitled to the Change in Control Benefits pursuant
to paragraph 4.5 as a result of such termination, then Executive will not
receive the Termination Benefits provided by Company under this paragraph. All
lump sum cash payments due to Executive pursuant to this paragraph shall be paid
to Executive within five business days of the date Executive’s release pursuant
to paragraph 4.8 becomes irrevocable.
 
4.5 Change in Control Benefits: If Executive’s employment is terminated pursuant
to paragraph 2.1(vi) or paragraph 2.2(i) in connection with, based upon, or
within 12 months after, a Change in Control, then Company shall provide
Executive with the Change in Control Benefits. Any lump sum cash payment due to
Executive pursuant to the preceding sentence shall be paid to Executive within
five business days of the date of Executive’s termination of employment with
Company.
 
4.6 Certain Delayed Payments: Notwithstanding any provision of this Agreement to
the contrary, if the payment of any amount or benefit under this Agreement would
be subject to additional taxes and interest under Section 409A of the Code
because the timing of such payment is not delayed as provided in Section
409A(a)(2)(B)(i) of the Code and the regulations there under, then any such
payment or benefit that Executive would otherwise be entitled to during the
first six months following the date of Executive’s termination of employment
shall be accumulated and paid or provided, as applicable, on the date that is
six months after the date of Executive’s termination of employment (or if such
date does not fall on a business day of Company, the next following business day
of Company), or such earlier date upon which such amount can be paid or provided
under Section 409A of the Code without being subject to such additional taxes
and interest. If the provisions of the preceding sentence become applicable such
that the payment of any amount is delayed, any payments that are so delayed
shall accrue interest on a non-compounded basis, from the date of Executive’s
termination of employment to the actual date of payment, at the prime or base
rate of interest announced by JPMorgan Chase Bank (or any successor thereto) at
its principal office in New York on the date of such termination (or the first
business day following such date if such termination does not occur on a
business day) and shall be paid in a lump sum on the actual date of payment of
the delayed payment amount. Executive hereby agrees to be bound by Company’s
determination of its “specified employees” (as such term is defined in Section
409A of the Code) in accordance with any of the methods permitted under the
regulations issued under Section 409A of the Code.
 
 
 

--------------------------------------------------------------------------------

 
4.7 Additional Payments by Company: (i) In the event that any payments or
benefits made or provided to or for the benefit of Executive in connection with
this Agreement, or Executive’s employment with Company or the termination
thereof (the “Payments”) are determined to be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
collectively referred to as the “Excise Tax”), Company shall pay to Executive an
additional payment (a “Gross-up Payment”) in an amount such that after payment
by Executive of all taxes (including any interest and penalties imposed with
respect to such taxes) including any Excise Tax imposed on any Gross-up Payment,
Executive retains an amount of the Gross-up Payment equal to the Excise Tax
imposed upon the Payments. The Gross-up Payment attributable to a particular
Payment shall be made at the time such Payment is made; provided, however, that
in no event shall the Gross-up Payment be made later than the end of Executive’s
taxable year next following Executive’s taxable year in which Executive remits
the related taxes. The determination of whether the Payments are subject to the
Excise Tax and, if so, the amount of the Gross-Up Payment, shall be made by a
nationally recognized United States public accounting firm that has not, during
the two years preceding the date of its selection, acted in any way on behalf of
Company or any of its affiliates; provided, however, that if the accounting firm
has determined that Section 4999 does not apply, and the Internal Revenue
Service claims that Section 4999 applies to the Payments (or any portion
thereof), then Section 4.6(ii) shall be applicable.
 
(ii) Executive shall notify Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by Company of a
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than ten (10) business days after Executive is informed in writing of such
claim and shall apprise Company of the nature of such claim and the date on
which such claim is requested to be paid. Executive shall not pay such claim
prior to the expiration of the thirty (30) day period following the date on
which he gives such notice to Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If Company
notifies Executive in writing prior to the expiration of such period that it
desires to contest such claim, Executive shall:
 
(A) give Company any information reasonably requested by Company relating to
such claim,
 
(B) take such action in connection with contesting such claim as Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by Company,
 
 
 

--------------------------------------------------------------------------------

 
(C) cooperate with Company in good faith in order effectively to contest such
claim,
 
(D) permit Company to participate in any proceedings relating to such claim, and
provided, however, that Company shall bear and pay directly all costs and
expenses (including additional interest, penalties, accountant’s and legal fees)
incurred in connection with such contest and shall indemnify and hold Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this subsection, Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct Executive to pay the tax claimed and commence a proceeding to
obtain a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as Company shall determine; provided, however, that if Company directs
Executive to pay such claim and seek a refund, Company shall advance the amount
of such payment to Executive, on an interest-free basis, and shall indemnify and
hold Executive harmless, on an after-tax basis, from any Excise Tax or income
tax (including interest or penalties with respect thereto) imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and further provided that any extension of the statute of limitations
relating to payment of taxes for the taxable year of Executive with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, Company’s control of the contest shall be limited
to issues with respect to which a Gross-Up Payment would be payable hereunder,
and Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
 
(iii) If, after the receipt by Executive of an amount advanced by Company
pursuant to the foregoing, Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to Company’s complying with the
requirements of the foregoing) promptly pay to Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by Executive of an amount advanced by Company
pursuant to the previous subsection, a determination is made that Executive
shall not be entitled to any refund with respect to such claim and Company does
not notify Executive in writing of its intent to contest such denial of refund
prior to the expiration of thirty (30) days after such determination, such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.
 
(iv) Notwithstanding the foregoing, Company may use reasonable tax planning
options with respect to Executive’s outstanding equity awards, if any, to
mitigate the effects of the Excise Tax and Executive agrees to cooperate fully
with Company in using all available tax planning options with respect to
Executive’s equity awards to mitigate the effects of the Excise Tax; provided,
however, Company shall ensure that Executive will receive additional equity
awards and/or cash consideration that is at least equal to the reduction, if
any, in the value (on an after-tax basis) of Executive’s equity awards as a
result of Company’s implementation of such tax planning options; provided
further, however, that Company shall bear and pay directly or indirectly all
costs and expenses (including additional interest and penalties) incurred in
connection with using such tax planning options and shall indemnify and hold
Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
Company’s use of such tax planning options.
 
 
 

--------------------------------------------------------------------------------

 
4.8 Release and Full Settlement: Anything to the contrary herein
notwithstanding, as a condition to the receipt of Termination Benefits under
paragraph 4.3 or 4.4 hereof, Executive shall first execute a  mutual release, in
the form mutually agreed between the Company and the Executive releasing the
Board of Directors, Company, and Company’s parent corporation, subsidiaries,
affiliates, and their respective shareholders, partners, officers, directors,
employees, attorneys and agents from any and all claims and from any and all
causes of action of any kind or character including, but not limited to, all
claims or causes of action arising out of Executive’s employment with Company or
its affiliates or the termination of such employment, but excluding all claims
to vested benefits and payments Executive may have under any compensation or
benefit plan, program or arrangement, including this Agreement. No Duty to
Mitigate Losses. Executive shall have no duty to find new employment following
the termination of his employment under circumstances which require Company to
pay any amount to Executive pursuant to this Article 4. Except to the extent
Executive becomes eligible to receive health plan coverage from a subsequent
employer as provided in paragraph 4.1 with respect to Health Coverage, any
salary or remuneration received by Executive from a third party for the
providing of personal services (whether by employment or by functioning as an
independent contractor) following the termination of his employment under
circumstances pursuant to which this Article 4 apply shall not reduce Company’s
obligation to make a payment to Executive (or the amount of such payment)
pursuant to the terms of this Article 4.
 
4.9 Other Benefits: This Agreement governs the rights and obligations of
Executive and Company with respect to Executive’s base salary and certain
perquisites of employment. Except as expressly provided herein, Executive’s
rights and obligations both during the term of his employment and thereafter
with respect to stock options, restricted stock, incentive and deferred
compensation, life insurance policies insuring the life of Executive, and other
benefits under the plans and programs maintained by Company shall be governed by
the separate agreements, plans and other documents and instruments governing
such matters.
 
ARTICLE 5 : OWNERSHIP AND PROTECTION OF INFORMATION; COPYRIGHTS
 
5.1 Disclosure to Executive: Executive acknowledges that Company promises in
this Agreement to disclose to Executive, or place Executive in a position to
have access to or develop, more detailed information concerning trade secrets or
confidential information of Company and its affiliates; and/or entrust Executive
with business opportunities of Company and its affiliates; and/or place
Executive in a position to develop business good will on behalf of Company and
its affiliates. Executive acknowledges that this information will be new to him
and more detailed and extensive than that provided to him prior to his
employment under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
5.2 Property of Company: All information, ideas, concepts, improvements,
discoveries, and inventions, whether patentable or not, which are conceived,
made, developed or acquired by Executive, individually or in conjunction with
others, during Executive’s employment by Company (whether during business hours
or otherwise and whether on Company’s premises or otherwise) which relate to the
business, products or services of Company or its affiliates shall be disclosed
to Company and are and shall be the sole and exclusive property of Company and
its affiliates. Moreover, all documents, drawings, memoranda, notes, records,
files, correspondence, manuals, models, specifications, computer programs,
E-mail, voice mail, electronic databases, maps and all other writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, and inventions are and shall be the sole and
exclusive property of Company and its affiliates. Upon Executive’s termination
of employment for any reason, Executive shall deliver the same, and all copies
thereof, to Company.
 
5.3 Patent and Copyright Assignment: Executive agrees to assign and transfer to
Company or its designee, without any separate remuneration or compensation, his
entire right, title and interest in and to all Inventions and Works in the Field
(as hereinafter defined), together with all United States and foreign rights
with respect thereto, and at Company’s expenses to execute and deliver all
appropriate patent and copyright applications for securing United States and
foreign patents and copyrights on such Inventions and Works in the Field, and to
perform all lawful acts, including giving testimony and executing and delivering
all such instruments, that may be necessary or proper to vest all such
Inventions and Works in the Field and patents and copyrights with respect
thereto in Company, and to assist Company in the prosecution or defense of any
interference which may be declared involving any of said patent applications or
patents or copyright applications or copyrights. For purposes of this Agreement
the words “Inventions and Works in the Field” shall include any discovery,
process, design, development, improvement, application, technique, program or
invention, whether patentable or copyrightable or not and whether reduced to
practice or not, conceived or made by Executive, individually or jointly with
others (whether on or off Company’s premises or during or after normal working
hours) while employed by Company; provided, however, that no discovery, process,
design, development, improvement, application, technique, program or invention
reduced to practice or conceived by Executive off Company’s premises and after
normal working hours or during hours when Executive is not performing services
for Company, shall be deemed to be included in the term “Inventions and Works in
the Field” unless directly or indirectly related to the business then being
conducted by Company or its affiliates or any business which Company or its
affiliates is then actively exploring.
 
5.4 No Unauthorized Use or Disclosure: Executive acknowledges that the business
of Company and its affiliates is highly competitive and that their strategies,
methods, books, records, and documents, their technical information concerning
their products, equipment, services, and processes, procurement procedures and
pricing techniques, the names of and other information (such as credit and
financial data) concerning their customers and business affiliates, all comprise
confidential business information and trade secrets which are valuable, special,
and unique assets which Company and its affiliates use in their business to
obtain a competitive advantage over their competitors. Executive further
acknowledges that protection of such confidential business information and trade
secrets against unauthorized disclosure and use is of critical importance to
Company and its affiliates in maintaining their competitive position. Executive
hereby agrees that Executive will not, at any time during or after Executive’s
employment by Company, make any unauthorized disclosure of any confidential
business information or trade secrets of Company and its affiliates, or make any
use thereof, except in the carrying out of Executive’s employment
responsibilities hereunder. Company and its affiliates shall be third party
beneficiaries of Executive’s obligations under this paragraph. As a result of
Executive’s employment by Company, Executive may also from time to time have
access to, or knowledge of, confidential business information or trade secrets
of third parties, such as customers, suppliers, partners, joint venturers, and
the like, of Company and its affiliates. Executive also agrees to preserve and
protect the confidentiality of such third party confidential information and
trade secrets to the same extent, and on the same basis, as the confidential
business information and trade secrets of Company and its affiliates. These
obligations of confidence apply irrespective of whether the information has been
reduced to a tangible medium of expression (e.g., is only maintained in the
minds of Company’s employees) and, if it has been reduced to a tangible medium,
irrespective of the form or medium in which the information is embodied (e.g.,
documents, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, E-mail, voice mail, electronic
databases, maps and all other writings or materials of any type).
 
 
 

--------------------------------------------------------------------------------

 
5.5 Assistance by Executive: Both during the period of Executive’s employment by
Company and thereafter, Executive shall assist Company and its affiliates and
their respective nominees, at any time, in the protection of Company’s and its
affiliates’ worldwide rights, titles, and interests in and to information,
ideas, concepts, improvements, discoveries, and inventions, and their
copyrighted works, including without limitation, the execution of all formal
assignment documents requested by Company and its affiliates or their respective
nominees and the execution of all lawful oaths and applications for applications
for patents and registration of copyright in the United States and foreign
countries. The Company shall facilitate such assistance by enabling the
Executive to retain the laptop computer, cell phones and other such devices used
during the course of his Employment.
 
5.6 Remedies: Executive acknowledges that money damages would not be sufficient
remedy for any breach of this Article 5 by Executive, and Company shall be
entitled to enforce the provisions of this Article 5 by terminating any payments
then owing to Executive under this Agreement and/or to specific performance and
injunctive relief as remedies for such breach or any threatened breach. Such
remedies shall not be deemed the exclusive remedies for a breach of this Article
5, but shall be in addition to all remedies available at law or in equity to
Company and its affiliates, including the recovery of damages from Executive and
Executive’s agents involved in such breach and remedies available to Company and
its affiliates pursuant to other agreements with Executive.
 
ARTICLE 6 : NON-COMPETITION OBLIGATIONS
 
6.1 Non-competition Obligations: In return for Company’s provision to Executive
hereunder the trade secrets and confidential information of Company and its
affiliates relating to the business good will of Company and its affiliates,
Company and Executive agree to the provisions of this Article 6. Executive
agrees that during the period of Executive’s non-competition obligations
hereunder, Executive shall not, directly or indirectly for Executive or for
others, in any geographic area or market where Company or its affiliates are
conducting any business as of the date of termination of the employment
relationship or have during the previous 12 months conducted any business,
engage in any business that directly competes with the business of the Company.
 
 
 

--------------------------------------------------------------------------------

 
This non-competition obligation shall apply during the period that Executive is
employed by Company and shall continue for six months following the termination
of Executive’s employment. Executive understands that the foregoing restrictions
may limit Executive’s ability to engage in certain businesses anywhere in the
United States during the period provided for above, but acknowledges that
Executive will receive sufficiently high remuneration and other benefits under
this Agreement to justify such restriction.
 
6.2 Reformation: It is expressly understood and agreed that Company and
Executive consider the restrictions contained in this Article 6 to be reasonable
and necessary to protect the proprietary information of Company and its
affiliates. Nevertheless, if any of the aforesaid restrictions are found by a
court having jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions therein set forth to be modified by such courts so as to be
reasonable and enforceable and, as so modified by the court, to be fully
enforced.
 
ARTICLE 7 : MISCELLANEOUS
 
7.1 Notices: For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
 
 
     If to Company to:            Hunt Global Resources, Inc.
24 Waterway Ave.
Suite 200
The Woodlands, Texas 77380
Attention: CEO
 
 
     If to Executive to:            David H. Odorizzi
19 Chestnut Hill Court
The Woodlands, Texas 77380


or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.


7.2 Applicable Law: This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Texas.
 
 
 

--------------------------------------------------------------------------------

 
7.3 No Waiver: No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
 
7.4 Severability: If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect.
 
7.5 Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
 
7.6 Withholding of Taxes and Other Employee Deductions: Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company’s employees generally.
 
7.7 Headings: The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
 
7.8 Gender and Plurals: Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.
 
7.9 Assignment: This Agreement shall be binding upon and inure to the benefit of
Company and any successor of Company, by merger or otherwise.
 
7.10 Term: This Agreement has a term co-extensive with the term of employment
provided in Article 2. Termination shall not affect any right or obligation of
any party which is accrued or vested prior to such termination.
 
7.11 Entire Agreement: This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to employment of Executive by Company. Without limiting the
scope of the preceding sentence, all understandings and agreements preceding the
date of execution of this Agreement and relating to the subject matter hereof
(other than the agreements described in clause (i) of the preceding sentence)
are hereby null and void and of no further force and effect. Any modification of
this Agreement will be effective only if it is in writing and signed by the
party to be charged. The restricted stock award referred to in paragraph 3.3(a)
supersedes and other stock based compensation may have been promised but not
contractual formalized prior to the date of this agreement.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 2nd
day of April, 2012, to be effective as of the Effective Date.
 
    HUNT GLOBAL RESOURCES, INC.
 
 
    By:
    Name:  Joseph S. Compofelice
    Title:    President
 
 
 
 
    EXECUTIVE
 
 
 
 


    David H. Odorizzi
 
 

 
 
 

--------------------------------------------------------------------------------

 